DETAILED ACTION
This office action is in response to communication filed on 25 January 2022.

Claims 11 – 16 and 21 – 34 are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 – 16 and 21 – 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. Independent claims recite receiving a request to identify a target market segment for an offereing of a product or service within a designated market region, retrieving market segment data associated with the designated market region, generating performance metrics associated with individual market segments of the designated market region, parsing the market segment data and performance metrics to identify data patterns between market segments within the designated market region where data patterns are associated with at least performance of the product or service offering within the market segment, identifying the target market segment based in part on data patterns, and transmitting an indication that recommends the target market segment for offering of the product or service. Dependent claims narrow these abstract ideas to include generating threshold criteria for the product or service offering, scoring viability of market segments, and determining similarity between target market segments and additional market segments.  These claims amount to generalized marketing activities, which is a sub-category of certain methods of organizing human activity.  Certain methods of organizing human activity is defined as an abstract idea in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on 7 January 2019.  This judicial exception is not integrated into a practical application because the claims describe abstract ideas that merely apply those functions to a generic computer.  Generically recited elements do not add a meaningful limitation of the abstract idea because they amount to simple implantation of the abstract ideas on a computer.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed elements of processors, memory, vendor platform, and computer readable media are merely utilized in a simple application of computer automation. The courts have determined that certain types of activity are well-understood, routine, and conventional, as identified in MPEP § 2106.05(d) and are ineligible subject matter that apply to these claims. TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) similarly described performing basic computer functions such as sending and receiving data which was found to be well-understood, routine, and conventional activity as comparable to Applicant’s current claim to a generic processor receiving, retrieving, calculating, and transmitting analyzed data.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11 – 13, 15, 23 – 25, 27, 31 – 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub. 2009/0150213 (hereinafter, Cyr) in view of U.S. P.G. Pub. 2016/0005059 (hereinafter, Shah).

Regarding claim 11, Cyr teaches a system, comprising: one or more processors; memory coupled to the one or more processors, the memory including one or more modules that are executable by the one or more processors (¶ 51, “The computer system 700 includes a bus 701 or other communication mechanism for communicating information and a processor 703 coupled to the bus 701 for processing information. The computer system 700 also includes main memory 705, such as a random access memory (RAM) or other dynamic storage device, coupled to the bus 701 for storing information and instructions to be executed by the processor 703”) to: 
receive, from a vendor platform of one or more vendor platforms, a request to identify a target market segment for an offering of a vendor product or service offering within a designated market region (¶ 16, “certain implementations of system 100 enable users to formulate one or more customizable reports via, for instance, a web-based charting interface or any other suitable graphical user interface (GUI), utilizing the market analysis information or an individualized dataset thereof. According to one embodiment, the interface is configured to facilitate the assessment of one or more markets and/or market segments. Such market segments may involve predetermined data divisions (e.g., geographic divisions, product/service divisions”) (abstract, “A query is received from a user via a graphical user interface. Market analysis information is retrieved from a data repository in response to the query, wherein the market analysis information includes forecast data about a product and associated components in relation to a plurality of market segments”); 
retrieve, from the one or more vendor platforms, market segment data associated with the designated market region (¶ 39, “Based on the received query, market forecast module 201, via communication interface 205, retrieves corresponding market analysis information from databases 213 and/or 215, per step 305. The process of retrieving this market analysis information may be further based on information (e.g., one or more user-defined parameters or policies) within a user profile”) (¶ 26, “According to particular implementations, an "online" GUI may be provided through a conventional browser application 117 executed on (or by) a computing device, such as client device 103a. Such an interface provides users ubiquitous access to efficient tools that enable the users to manipulate one or more menus of options for substantially instantaneous viewing of desired market analysis information concerning a user-defined target market for a product/service within a requested reporting format, as well as readily obtain new reports or modify an existing report to "drill down" into the underlying information.”).
Cyr generally teaches reporting for any customizable purpose of forecasting or historical data about market segments (¶ 16, “These customizable reports may include historical market perspectives and/or market forecasting information corresponding to a target product/service and associated product/service components, as well as the product/service and associated product/service component suppliers and/or customers.”), but does not explicitly teach performance metrics.  However, in the analogous art of market segmentation, Shah teaches generate performance metrics associated with individual market segments of the designated market region, the performance metrics including at least one of a client adoption rate of the vendor product or service offering, a transfer-in rate of clients transferring to the vendor product or service offering from other vendor product or service offerings, a transfer-out rate of clients transferring away from the vendor product or service offering to other vendor product or service offerings (¶ 7, “determine for a plurality of market-segment participants, current results associated with the selected performance metric”) (¶ 48, “performance metrics 30 may include cash-on-cash Return-On-Investment (ROI)”) (Examiner note: ROI equivalent to adoption rate).
Cyr further teaches:
parse the market segment data and the performance metrics to identify data patterns between one or more market segments within the designated market region, the data patterns being associated with at least a performance of the vendor product or service offering within the one or more market segments (¶ 16, “users may generate and modify, in substantially real-time, one or more customizable reports comprising historical analysis of existing market data and/or market predictions based on various marketplace dynamics, such as… buying patterns, existing/emerging competitors”); 
identify the target market segment from the one or market segments, based at least in part on the data patterns (¶ 26, “an interface provides users ubiquitous access to efficient tools that enable the users to manipulate one or more menus of options for substantially instantaneous viewing of desired market analysis information concerning a user-defined target market for a product/service within a requested reporting format, as well as readily obtain new reports or modify an existing report to "drill down" into the underlying information. Additionally, market forecast module 115 can provide users access to analyst generated opportunities derived from the existing market analysis information, or may, itself, analyze the data to generate emerging market requirements. According to one implementation, this forecast information may be weighed by probabilistic evaluations, which assess the expected value of a predicted scenario. This enables market forecast module 115 to appraise business opportunities without overstating a market.”); and 
transmit an indication to the vendor platform that recommends the target market segment for the offering of the vendor product or service offering (¶ 29, “users may utilize the GUI application to obtain displays of information in the form of tables, graphs, reports, pivots, web pages, and the like to efficiently extract meaningful data via the GUI application. Moreover, the GUI enables users to seamlessly switch between displays, as well as sort and filter the market analysis information through the menu of options. Furthermore, user interface module 207 may be configured to send signals to and receive signals from communication interface 205, as well as one or more of the other components of application server 200.”) (¶ 48, “Referring back to FIG. 3B, the system level market analysis information and/or the subsystem level market analysis information may be provided to report building module 209, along with corresponding user-defined report building options, for presenting the information to the user, per step 337. Namely, report building module 209 generates a market analysis report, wherein user interface module 207 provides display information to browser application 221, via communication interface 205, for presentation. Accordingly, browser application 221 presents the market analysis information to the user in the form of, for example, a market analysis report, e.g., as a table, graph, chart, pivot, text, or combination thereof, which can be displayed in market analysis report window 411 of FIG. 4B.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the market segment performance metrics of Shah with the market segment analysis of Cyr.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of determining performance in a market segment to determine where improvement does and does not need to be made to excel in a market segment.  

Regarding claim 12, Cyr and Shah teach the system of claim 11. Shah teaches wherein the performance metrics include at least one of an average revenue per client, an average revenue associated with a market segment, a client lifetime value within the market segment, or a number of vendor product or service offerings that are active within the market segment (¶ 49, “performance metrics 30 may also include…an average revenue generated by unit of the company”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the market segment performance metrics of Shah with the market segment analysis of Cyr.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of determining performance in a market segment to determine where improvement does and does not need to be made to excel in a market segment.  

Regarding claim 13, Cyr and Shah teach the system of claim 11. Cyr teaches wherein the market segment data includes data associated with at least one of vendor product or service offerings within the individual market segments, vendor client profile data within the individual market segments, or operational data associated with vendor hardware or software infrastructure within the individual market segments (¶ 45, “market forecast module 201 may identify one or more sub-product/sub-service entries to segregate the system level data according to those entries. Utilizing one or more sub-product/sub-service values, the aggregated values of the system level data may be granulated, i.e., attributed to the sub-product/sub-service entries and/or other sub-parameters of the market analysis information, such as one or more sub-functions, sub-types, etc.”).


Regarding claim 15, Cyr and Shah teach the system of claim 11. Cyr teaches wherein the one or more modules are further executable by the one or more processors to: generate a market segment (MS) score for individual market segments of the one or more market segments, based at least in part on the market segment data, the MS score indicating a viability of the vendor product or service offering within the individual market segments, the viability of the vendor product or service offering being at least in part on the market segment data; and wherein, to identify the target market segment from the one or more market segments is further based at least in part on the MS score (¶ 26, “an "online" GUI may be provided through a conventional browser application 117 executed on (or by) a computing device, such as client device 103a. Such an interface provides users ubiquitous access to efficient tools that enable the users to manipulate one or more menus of options for substantially instantaneous viewing of desired market analysis information concerning a user-defined target market for a product/service within a requested reporting format, as well as readily obtain new reports or modify an existing report to "drill down" into the underlying information. Additionally, market forecast module 115 can provide users access to analyst generated opportunities derived from the existing market analysis information, or may, itself, analyze the data to generate emerging market requirements. According to one implementation, this forecast information may be weighed by probabilistic evaluations, which assess the expected value of a predicted scenario. This enables market forecast module 115 to appraise business opportunities without overstating a market.”) (Examiner note: Applicant’s disclosure indicates “viability” is probability of market success, which is equivalent to expected value of predicted scenario).

Regarding claims 23 and 31 + 32 in combination, the claims recite substantially similar limitations to claim 11.  Therefore, claims 23 and 31 + 32 in combination are similarly rejected for the reasons set forth above with respect to claim 11.

Regarding claim 24, the claim recites substantially similar limitations to claim 12.  Therefore, claim 24 is similarly rejected for the reasons set forth above with respect to claim 12.

Regarding claims 25 and 33, the claims recite substantially similar limitations to claim 13.  Therefore, claims 25 and 33 are similarly rejected for the reasons set forth above with respect to claim 13.
Regarding claim 27, the claim recites substantially similar limitations to claim 15.  Therefore, claim 27 is similarly rejected for the reasons set forth above with respect to claim 15.

Claims 14, 16, 26, 28, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Cyr in view of Shah and further in view of U.S. P.G. Pub. 2016/0260039 (hereinafter, Irving).

Regarding claim 14, Cyr and Shah teach the system of claim 11. Cyr teaches wherein the one or more modules are further executable by the one or more processors to: receive an additional request to identify additional market segments of the one or more market segments for an offering of the vendor product or service offering (¶ 32, “report builder module 209 edits new and/or existing market analysis reports based on user input, wherein the user input relates to modified market definition properties, such as a market geography setting, and/or market view properties, such as a granularity setting.”).  Cyr does not disclose similarity between market segments and thresholds.  However, in the analogous art of targeted marketing, Irving teaches determine that a similarity between the target market segment and the additional market segments is greater than a predetermined similarity threshold, the similarity being based at least in part on the data patterns of the one or more market segments, the data patterns relating to at least one of vendor client profile data or operational data associated with vendor hardware or software infrastructure; and transmit a further indication to the vendor platform identifying the additional market segment (¶ 73, “the user has selected the “SIMILAR MARKET” category, and so the depicted contacts are those belonging to the user's market, which generally includes North America. If the user were to select a different set of categories for which contacts are to be displayed (e.g., by selecting or unselecting one of checkboxes 502), the appropriate geographical region would be re-calculated for the contacts contained within the selected categories and the new geographical region would be displayed in the user interface.”) (¶ 83, “Using this user or product data profile, the disclosed system may generate a graph where users and/or combinations of product ideas sharing a greater number of features are clustered together in closer proximity than those users and/or product ideas sharing a lesser number of these features. The disclosed system may then recommend relevant products to the user via a user interface, thereby providing a social network that learns, from the user actions taken, similar market segments and targeted marketing for specific products and types of products sharing similar features.”) (Examiner’s note: North America is a threshold in geography; similar features would be operational when referring to software/hardware).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the thresholds and market similarity of Irving with the market segment analysis of Cyr.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of expanding market segmentation in a manner that may increase revenues and reduce risk through marketing diversification.  

Regarding claim 16, Cyr and Shah teach the system of claim 11. Cyr does not disclose market segments thresholds. However, in the analogous art of targeted marketing, Irving teaches wherein the one or more modules are further executable by the one or more processors to: generate threshold criteria associated with the vendor product or service offering, the threshold criteria identifying requisite vendor hardware infrastructure or requisite vendor software infrastructure that is associated with the vendor product or service offering, and wherein, to identify the target market segment from the one or more market segments is further based on the threshold criteria (¶ 73, “the user has selected the “SIMILAR MARKET” category, and so the depicted contacts are those belonging to the user's market, which generally includes North America. If the user were to select a different set of categories for which contacts are to be displayed (e.g., by selecting or unselecting one of checkboxes 502), the appropriate geographical region would be re-calculated for the contacts contained within the selected categories and the new geographical region would be displayed in the user interface.”) (¶ 83, “Using this user or product data profile, the disclosed system may generate a graph where users and/or combinations of product ideas sharing a greater number of features are clustered together in closer proximity than those users and/or product ideas sharing a lesser number of these features. The disclosed system may then recommend relevant products to the user via a user interface, thereby providing a social network that learns, from the user actions taken, similar market segments and targeted marketing for specific products and types of products sharing similar features.”) (Examiner’s note: North America is a threshold in geography).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the thresholds and market similarity of Irving with the market segment analysis of Cyr.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of expanding market segmentation in a manner that may increase revenues and reduce risk through marketing diversification.  

Regarding claims 26 and 34, the claims recite substantially similar limitations to claim 14.  Therefore, claims 26 and 34 are similarly rejected for the reasons set forth above with respect to claim 14.

Regarding claim 28, the claim recites substantially similar limitations to claim 16.  Therefore, claim 28 is similarly rejected for the reasons set forth above with respect to claim 16.

Claims 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Cyr in view of Shah and further in view of KR 2009/0057305 A1 machine translated (hereinafter, Montojo).

Regarding claim 21, Cyr and Shah teach the system of claim 11. Neither explicitly teaches that quality of service in telecommunications is part of the market segment data, although this is merely a label for the type of marketing data and does not affect the functioning of the claim.  However, in the analogous art of telecommunications market analysis, Montojo teaches wherein the market segment data includes a quality of service (QoS) index that is associated with a telecommunication network of the target market segment (page 2, ¶ 3, “Low latency is one of the key factors for providing a higher user experience, or quality of service (QoS) among market segments with high consumption potential.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the type of market segment data to include quality of service in telecommunications with the market segment analysis of Cyr.  This combination would have yielded a predictable result because the additional label for market segment data of QoS does not change the functionality of either reference.  They can be seamlessly integrated.
	
Regarding claim 29, the claim recites substantially similar limitations to claim 21.  Therefore, claim 29 is similarly rejected for the reasons set forth above with respect to claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GURSKI/           Primary Examiner, Art Unit 3683